Citation Nr: 0604289	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-29 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for bilateral 
hearing loss, rated noncompensable, and denied service 
connection for hypertension and onychomycosis.  While the 
veteran initiated an appeal regarding all three issues, he 
limited his appeal on his August 2003 VA Form 9 to only the 
issue involving the rating of his service-connected hearing 
loss.  As such, this decision is confined to that issue.

In a January 2006 statement, the veteran's representative 
raised the issue of entitlement to service connection for 
tinnitus.  As this issue has not been addressed by the agency 
of original jurisdiction (AOJ) it is REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's hearing loss disability results in a 
Numeric Designation of I for each ear per Table VI of the VA 
schedule of ratings.

2.  The veteran's hearing loss disorder does not present an 
exceptional or unusual disability picture.




CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted, and the evidence does not warrant further referral 
for consideration of an extraschedular rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp.  2005); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.85, Diagnostic Code 6100, 
4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In April 2001, the veteran initiated his claim for service 
connection for hearing loss. The RO granted him service 
connection for hearing loss and rated the disability at a 
non-compensable level.  On appeal, the veteran's 
representative asserted that an extraschedular rating is 
warranted in accordance with 38 C.F.R. § 3.321. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective 
hearing are based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).  It is noteworthy at the outset that hearing loss 
disability is rated based on audiometry specified by 
regulation.  Inasmuch as any private audiometry test is not 
in accordance with the regulatory specifications, it may not 
serve as the basis for the rating assigned.


In June 2002, the veteran underwent his initial VA audiologic 
examination.  The results of clinical testing are as follows, 
with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
45
45
LEFT
10
10
10
35
40

The average of the pure tone thresholds at the 1000, 2000, 
3000, and 4000 Hertz frequencies was 30 decibels for the 
right ear and 24 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent for the 
right ear and 96 percent for the left ear.  The examiner 
diagnosed the veteran with bilateral mild to moderate high 
frequency sensorineural hearing loss.  

When the rating criteria are applied to the results of the 
veteran's June 2002 VA audiological examination, the veteran 
is found to have level I hearing in each ear.  Table VII of 
38 C.F.R. § 4.85 provides a 0 percent rating under Diagnostic 
Code 6100 when that level of hearing acuity is shown.  An 
exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86) which would warrant rating under the 
alternate criteria of Table VIA is not shown.

Since the RO decision, the veteran underwent another VA 
audiology exam in October 2003.  The results of clinical 
testing are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
45
LEFT
10
05
15
40
40

The average of the pure tone thresholds at the 1000, 2000, 
3000, and 4000 Hertz frequencies was 29 decibels for the 
right ear and 25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent for the 
right ear and 100 percent for the left ear.  The examiner 
noted that the veteran's tympanic membranes appeared normal 
bilaterally.  She diagnosed the veteran with moderate high 
frequency sensorineural hearing loss in the right ear and 
mild high frequency sensorineural hearing loss in the left 
ear with excellent speech discrimination bilaterally.  She 
went on to state that the veteran's hearing thresholds have 
remained stable since his last examination in June 2002.  

When the rating criteria are applied to the results of the 
veteran's October 2003 VA audiological examination, the 
veteran is again found to have level I hearing in each ear.  
Table VII of 38 C.F.R. § 4.85 provides a 0 percent rating 
under Diagnostic Code 6100 when that level of hearing acuity 
is shown.  Since exceptional patterns of hearing impairment 
were not found, the alternative rating scheme is not 
applicable here.  See 38 C.F.R. § 4.86.

As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Here, such 
application results in a non-compensable rating.  Thus, the 
doctrine of reasonable doubt is not for application.  
Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  The assigned 
noncompensable (zero percent) disability rating is 
appropriate based on the audiometric results in this case.  
Although the veteran could be assigned staged ratings 
pursuant to Fenderson, as discussed above, the Board 
concludes that this is not appropriate in this case.  There 
is no medical evidence indicating that the criteria for a 
compensable rating have been met at any time since the 
veteran filed his original claim.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In the January 2006 written presentation to the Board, the 
veteran's representative asserted that an extraschedular 
rating is warranted because the veteran has difficulty 
communicating with others.  However, the RO did not expressly 
consider whether an extraschedular rating is appropriate in 
this case.  When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the veteran will be prejudiced by the Board's consideration 
of the issue in the first instance.  In this case, the 
veteran's due process rights are not violated by this Board 
decision for the following reasons.   

The relevant regulation regarding extraschedular ratings was 
included in the August 2003 statement of the case.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  The veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disorder affects his abilities at 
work).  Also, he is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also 
Bagwell, 9 Vet. App. 337. 

It does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  The veteran has not 
required any periods of hospitalization nor has he required 
any outpatient treatment for this condition.  There is no 
evidence in the claims file to suggest marked interference 
with employment as a result of this condition that is in any 
way unusual or exceptional, such that the schedular criteria 
do not address it.  His symptoms consist of impaired hearing 
acuity, and such impairment is contemplated in the disability 
rating that has been assigned.  In other words, he does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The veteran has not alleged that 
his hearing loss disability has interfered with his 
occupational abilities.    

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.
 
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by way of a 
letter sent to the claimant in September 2001.  This letter 
advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOC (SSOC), he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  The 
Board notes that notice on the "downstream" issue of an 
increased initial rating for hearing loss was properly 
provided via SOC.  See VAOPGCPREC 8-2003 (Dec. 2003).  These 
communications essentially told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The RO's September 2001 letter did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The September 2001 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  When considering the notification letter, 
the rating decision on appeal, the SOC, and the SSOC, as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the claimant.  However, what 
the VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
October 2003.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's hearing loss since he was last examined.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The October 
2003 VA examination report is thorough and clearly sufficient 
for the purposes of rating the veteran's current hearing loss 
disability.  There is no rule as to how current an 
examination must be, and the Board concludes the examination 
in this case is adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


